NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                                Argued August 5, 2015 
                                Decided August 27, 2015 
                                             
                                         Before 
 
                          DIANE P. WOOD, Chief Judge 
                           
                          WILLIAM J. BAUER, Circuit Judge 
                           
                          DANIEL A. MANION, Circuit Judge

 
No. 14‐1757 
 
KEVIN SMITH,                                         Appeal from the United States District 
      Petitioner‐Appellant,                          Court for the Northern District of Indiana,
                                                     South Bend Division. 
      v.                                              
                                                     No. 3:13‐cv‐509 
RON NEAL, Superintendent,                             
Indiana State Prison,                                William C. Lee, 
      Respondent‐Appellee.                           Judge. 
 
                                        O R D E R 

       Kevin Smith, an Indiana prisoner, was convicted after a jury found him guilty of 
rape, criminal deviate conduct, criminal confinement, and sexual battery. He was 
sentenced to 58 years’ imprisonment. At trial Smith claimed to have had a consensual 
sexual encounter with the victim, but testified that during the afternoon of the offense he 
was running errands with his son. Defense counsel presented no witnesses to 
corroborate Smith’s testimony. Smith asserted in state post‐conviction proceedings that 
counsel was ineffective for not investigating and calling alibi witnesses. The last state 
court to address this issue concluded that counsel investigated the witnesses and 
strategically decided not to call them in favor of a consent defense. Smith renewed the 
No. 14‐1757                                                                             Page 2 
 
claim in a petition under 28 U.S.C. § 2254 and after the district court denied relief, this 
court certified the question for appeal. Because the Indiana Court of Appeals did not 
unreasonably apply clearly established federal law when evaluating counsel’s 
effectiveness, we affirm the judgment.   
         
        The facts of the crime are set forth by the Court of Appeals of Indiana in Smith v. 
Indiana, 984 N.E.2d 260, 2013 WL 653725 (Ct. App. Ind. 2013) (unpublished). According 
to her testimony at trial, on August 15, 2005, 18‐year‐old M.S. was walking past Smith’s 
home on her way to a friend’s house. M.S. had previously met Smith through his 
girlfriend, but M.S. and Smith were not friends and certainly not sexual partners. Smith 
told M.S. that his girlfriend could give her a ride home and invited M.S. inside (in reality 
Smith’s girlfriend was not present). Once M.S. was inside, Smith locked the door and 
asked M.S. if she wanted to have sex, and M.S. declined. Smith then grabbed her arms, 
held a knife to her throat, dragged her into the bedroom, and threw her on the bed. 
Smith removed her shirt and then forced her to perform fellatio on him for ten to fifteen 
minutes under threat of anal sex. Smith also removed M.S.’s pants and tampon while 
M.S. struggled to free herself before Smith forced her to have intercourse with him. 
Smith then accompanied M.S. to the shower and instructed her to wash herself off. Smith 
allowed M.S. to re‐dress and reinsert a tampon before he instructed her to lie down on 
the bed. After she complied, Smith bound her hands and feet with rope before talking to 
her about his custody battle for his son and giving her a cigarette. He then tied M.S. to 
the bedframe, put duct tape on her mouth, and left. The court concluded that the rape 
finished by 1:30 p.m. when Smith left. Smith returned about ten minutes later with his 
son, and M.S. yelled for help, causing Smith to choke her. Smith and his son left. 
Sometime before 4:00 p.m., M.S. was able to free herself and ran out of the house. She 
intercepted a passerby and told him she had been raped. The passerby saw that she was 
hysterical and had rope tied around her wrists; he helped untie her and called 911. A 
rape examination kit was performed at the hospital and Smith’s DNA was discovered. 
Meanwhile, Smith fled to Virginia with his son.     
 
        Before trial, counsel had submitted a list of alibi witnesses to the court that 
included Smith’s son, mother, stepfather, neighbor, and three friends. After learning 
about the DNA results, counsel withdrew the alibi defense in favor of a consent defense.   
         
        At trial, in addition to M.S., several witnesses were called by the prosecution. 
Smith was the only defense witness to testify. He testified that he and M.S. knew one 
another and had previously engaged in a sexual relationship. On August 15, 2005, 
sometime before 1:00 p.m., they had consensual sex. The condom broke, Smith testified, 
No. 14‐1757                                                                           Page 3 
 
and M.S. became upset and scared. She then asked for an OxyContin pill and, when he 
wouldn’t give her one, angrily left the house. Smith picked up his son and they ran some 
errands that included eating lunch at Burger King, stopping at his parents’ and his 
friend’s houses, and going to two auto‐parts stores. As is allowed in Indiana, see Ind. R. 
Evid. 614, jurors submitted numerous questions to Smith. One juror attempted to verify 
Smith’s account by asking whether there was video surveillance from the Burger King or 
auto‐parts stores. The trial court did not ask this question because it concluded that 
Smith would not know the answer. Smith was convicted and sentenced.   
 
        After an unsuccessful direct appeal, Smith moved for post‐conviction relief 
arguing, as relevant here, that his counsel was ineffective for failing to interview 
witnesses and call them at trial. At an evidentiary hearing on Smith’s petition, Smith’s 
trial counsel, John Cantrell, testified that he remembered speaking with three witnesses 
that Smith had suggested to him, but had no recollection of the other seven including 
Smith’s son, his stepfather, or one of the friends. Counsel stated that he remembered 
talking to Smith’s mother and concluding that he would not call her because she was 
“tough and hard” on Smith. He also talked with “two young girls” but determined that 
they were “lying through their teeth” and a prosecutor would “eat them for breakfast.” 
He decided not to pursue an alibi defense because a consent defense was more likely to 
be successful given the DNA test results. Ultimately, counsel concluded that although 
Smith had several people willing to testify that he was at their homes at various times 
during the afternoon of August 15, the time period was not relevant for an alibi and the 
DNA evidence proved Smith had sex with M.S., thus a consent defense was the 
appropriate strategy.   
         
        At the hearing, Smith presented eight witnesses who corroborated his trial 
testimony about where he was after 1:30 p.m. on August 15. Although Smith and the 
parties refer to these witnesses as “alibi witnesses,” they are not—they corroborated 
what Smith said but did not provide an alibi for Smith for the time M.S. said he was 
raping her. Everyone confirmed that between 1:30 and 3:30 p.m., Smith was running 
errands with his son.   
 
        The post‐conviction trial court denied relief and the Indiana Court of Appeals 
affirmed this decision. Smith, 984 N.E.2d 260, at *7. In reciting the facts gathered at the 
post‐conviction hearing, the court stated in a footnote that Smith’s neighbor testified that 
Smith picked up his son at 1:30 p.m., that his mother and stepfather testified that they 
saw Smith at their house at 2:10 or 2:20 p.m., and that “several other witnesses” testified 
that Smith and his son went to a friend’s house. Id. at *2 n.3. The court found that “Smith 
No. 14‐1757                                                                             Page 4 
 
had provided counsel with a list of potential defense witnesses [and counsel] spoke with 
a number of these witnesses during his investigation,” before concluding that the 
witnesses lacked credibility or were unhelpful. Id. at *4. The court concluded that 
counsel made a strategic decision to reject an alibi defense, a belief that the court shared 
given the circumstances. Id. 
          
        Smith petitioned in federal court for a writ of habeas corpus, see 28 U.S.C. § 2254, 
arguing that his trial counsel was ineffective for not investigating defense witnesses or 
presenting them at trial. The district court denied his petition and declined to issue a 
certificate of appealability. This court certified the question of whether Smith’s counsel 
provided ineffective assistance at trial for withdrawing the alibi defense and failing to 
produce witnesses. Smith v. Wilson, No. 14‐1757 (7th Cir. July 29, 2014).   
         
        On appeal, Smith argues that the Indiana Court of Appeals unreasonably applied 
both parts of the Strickland v. Washington, 466 U.S. 668 (1984), analysis. The State argues 
that Smith waived the specific ineffective‐assistance theory at issue here by not arguing 
it in the district court. Specifically the State says that Smith never argued that the 
witnesses would have impeached M.S.; instead, he argued only that the witnesses would 
have provided an alibi. But Smith, proceeding pro se until this point, has always 
maintained that counsel was ineffective for not investigating and calling these witnesses, 
and this level of preservation is adequate to survive the State’s challenge. See Welch v. 
Hepp, No. 14‐1164, 2015 WL 4231144 at *3 (7th Cir. July 14, 2015) (“We will not split hairs 
that finely.”).     
         
        Smith first challenges the Indiana Court of Appeals’ analysis of counsel’s 
performance, arguing that trial counsel should have fully investigated and presented the 
witnesses he had identified. For those people that counsel spoke to, the question is 
simply whether the state court reasonably determined that counsel justified his decision 
not to call them as witnesses. See Mosley v. Atchison, 689 F.3d 838, 848 (7th Cir. 2012). The 
Indiana Court of Appeals concluded that Smith’s counsel was not deficient because he 
interviewed several of them and decided not to call them for strategic reasons. See Smith, 
984 N.E.2d at *4. Counsel believed that on the whole the witnesses were either 
untruthful, too harsh, too close to Smith, or irrelevant to appear credible before jurors. 
See United States v. Lathrop, 634 F.3d 931, 939 (7th Cir. 2011) (finding that counsel did not 
perform deficiently when counsel investigated witnesses and then did not call them 
because their proposed testimony was inaccurate and the witnesses would fall apart on 
cross examination); Toliver v. McCaughtry, 539 F.3d 766, 775 (7th Cir. 2008) (noting that 
counsel may make strategic decision not to call witness once counsel has interviewed 
No. 14‐1757                                                                            Page 5 
 
them to evaluate their testimony, credibility, and demeanor). The Indiana Court of 
Appeals reasonably applied Strickland when evaluating whether counsel’s performance 
was deficient with regard to the five witnesses he actually talked to.   
         
        But the appellate court neglected to specifically discuss whether counsel 
interviewed the remaining witnesses—Smith’s stepfather, his friend, and his son. By 
conflating the interviewed and non‐interviewed witnesses the state court may have 
unreasonably applied Strickland. In fact, the state court’s omission arguably lessens the 
deference owed its conclusion. See Brady v. Pfister, 711 F.3d 818, 826–28 (7th Cir. 2013). 
But counsel’s decision not to speak with Smith’s son, stepfather or friend was justified 
given what counsel knew at the time. See Brown v. Sternes, 304 F.3d 677, 692 (7th Cir. 
2002); Washington v. Smith, 219 F.3d 620, 631 (7th Cir. 2000). Counsel had interviewed 
Smith, Smith’s mother, his neighbor, and the victim; none mentioned anything that 
would alert counsel that Smith’s son, stepfather, or friend would have had any 
additional or useful information. Counsel also received the DNA test results which led 
him to believe a consent defense was the best trial strategy. Ultimately, the testimony of 
Smith’s proposed witnesses does not provide Smith with an alibi for the time of the rape, 
which the state court found was complete by 1:30 p.m, see Smith, 984 N.E.2d at *2 n.5, nor 
does it call into question whether the sex was consensual or not. Thus, even though 
Smith’s son, stepfather, and friend may have corroborated Smith’s testimony about 
seeing him on the afternoon of August 15, these witnesses had nothing to offer when it 
came to impeaching the victim’s testimony or bolstering the consent defense. See United 
States v. Weaver, 882 F.2d 1128, 1140 (7th Cir. 1989) (noting that counsel is not deficient 
when counsel decides not to call witnesses that will not fully corroborate the chosen 
defense.)   
         
        Furthermore, Smith fails to show that the decision not to call these witnesses 
prejudiced him, given the overwhelming amount of evidence against him at trial. M.S.’s 
account of the day was bolstered by the testimony of the good Samaritan whom she 
intercepted after the rape. This passerby testified that M.S. flagged him down outside of 
Smith’s home and was crying, shaking, and asking for help. He stated that she 
hysterically told him that she had been raped and, when she got into the passenger seat 
of his car, she was still tied up with rope around her wrists. The man helped untie her 
and waited with her until police arrived. The photographs taken during the rape 
examination also confirmed that there were marks left by the rope on M.S.’s ankles and 
wrists and marks on her neck from being choked. In cases like this, where a witness’s 
proposed testimony is only “marginally exculpatory” or when that testimony 
corroborates external but not “key” facts, there is not a reasonable probability that the 
No. 14‐1757                                                                              Page 6 
 
outcome would have been different. See Ruhl v. Hardy, 743 F.3d 1083, 1100–01 (7th Cir. 
2014); Brady, 711 F.3d at 827–28; see also United States v. Pedigo, 12 F.3d 618, 624 (7th Cir. 
1993).   
         
        Accordingly, we affirm the district court’s judgment.